Scott, Judge,
delivered the opinion of the court.
There was no error in permitting the plaintiff, after his case was closed and an instruction moved on it, to show the *512character of the notice he had given the endorsers. (Rucker v. Eddings, 7 Mo. 115.)
By a reference to the forms appended to the revised code of 1855, it will be seen that the allegation that the endorser of a bill of exchange had “ due notice” is sufficient.
A notice to produce a notice is not necessary. (Christy’s Adm’r v. Horne, 24 Mo. 246.) The contents of the notice of the nonpayment of the note were legally proved by parol. Although the statute requires that notarial acts shall be recorded, it would not follow that a notice of nonpayment should be literally copied. A memorandum of the time and circumstances of the notice would be a compliance with the law.
The other judges concurring, the judgment will be affirmed.